Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Breed (US PgPub 2013/0275008) and in view of Cieler et al. (hereafter Cieler)(US PgPub 2013/0002870).
Regarding claim 1, Breed discloses a vehicle control system (Figure 1) comprising: a vehicle interior image acquisition unit configured to acquire a vehicle interior image, which is an image of an interior of the vehicle (Paragraph 0035 where the vehicle includes a camera for imaging an interior of the vehicle); a person recognition unit configured to respectively recognize, based on the vehicle interior image, motions of a person in the vehicle (Paragraphs 0010, 0029, 0035 and 0037 where user gestures 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the exterior camera authenticating and authentication output of Cieler to the vehicle system of Breed, thereby verifying an identity of an approaching user and providing a result to an older driver, motivation being to provide additional security to the vehicle system by confirming an identity of a potential passenger before opening a vehicle door while additionally aiding the older driver by providing a visual result of the authentication.
Regarding claim 2, Breed discloses wherein the door control unit executes the opening operation on the door if each of the person in the vehicle and the approaching person outside the vehicle performs any of some specific motions determined in advance with each other as a subject 
Regarding claim 3, Breed discloses wherein the specific motion is to keep directing one's face or gaze toward a subject person for a predetermined period of time or longer (see rejection for claim 1 and Paragraphs 0010, 0029, 0035 and 0037 where an interior driver points and an exterior passenger gazes while approaching the vehicle).
Regarding claim 4, Breed discloses wherein the specific motion is a specific facial expression being formed or a specific gesture being performed with respect to a subject person (see rejection for claim 1 and Paragraphs 0010, 0029, 0035 and 0037 where an interior driver points and an exterior passenger gazes while approaching the vehicle).
Regarding claim 5, Breed discloses a user identifying unit configured to determine whether or not the person in the vehicle is a registered user who has been registered in advance as a user of the vehicle, wherein the door control unit sends a specific notification to the registered user of the vehicle if the person in the vehicle who has performed the specific motion with the approaching person outside the vehicle as a subject person is not the registered user, and executes the opening operation on the door when the registered user has returned an affirmative instruction with respect to the specific notification (Paragraphs 0010, 0021, 0022, 0029 and 0037 where the user inside the vehicle is identified and the door is opened using a gesture).
Regarding claim 6, Breed discloses a user identifying unit configured to determine whether or not the person in the vehicle is a registered user who is registered in advance as a user of the vehicle, wherein the door control unit, if the person recognition unit has recognized a plurality of the approaching persons outside the vehicle, sends a notification including facial images of the recognized plurality of approaching persons outside the vehicle to the registered user, and executes the opening operation on the door when the registered user has returned an affirmative instruction with respect to 
Regarding claim 7, Cieler discloses wherein, among the recognized plurality of approaching persons outside the vehicle, the door control unit does not include in the notification a facial image of a subject person of the specific motion of the person in the vehicle (Paragraphs 0012-0016 where various types of information relative to a potential passenger are output to a driver).
Regarding claim 8, Breed discloses wherein the opening operation is an automatic operation of opening the door, or an operation of setting the door to be openable from outside the vehicle (Figure 1 and Paragraphs 0010, 0029, 0035 and 0037 where an older user selectively opens vehicle doors using a pointing gesture as a passenger approaches).
Method claim 9 is drawn to the method of using the corresponding system claimed in claims 1-8.  Therefore method claim 9 corresponds to system claims 1-8 and is rejected for the same reasons of obviousness as used above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/              Primary Examiner, Art Unit 2687